               Case 18-22936-MAM          Doc 24     Filed 02/08/19     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division
                                   www.flsb.uscourts.gov


In Re: 475 OTTER LLC,
                                                      Case No. 18-22936-MAM
            Debtor(s).                                Chapter 7
___________________________________/

        CORPORATE OWNERSHIP STATEMENT PURSUANT TO RULE 7007.1

       Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to

evaluate possible disqualification or recusal, the undersigned counsel for 475 Otter LLC (the

“Debtor”) in the above captioned action, certifies that the following is a (are) corporation(s),

other than the Debtor or a governmental unit, that directly or indirectly own(s) 10% or more of

any class of the corporation’s equity interests, or states that there are no entities to report under

FRBP 7007.1:

                      There are no entities to report under FRBP 7007.1

Dated: February 8, 2019.

                                                      Respectfully Submitted,

                                                      WESLEY E. TERRY, P.A.
                                                      Attorneys for Debtor
                                                      401 East Las Olas Blvd., Suite 1400
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 332-2438
                                                      Facsimile: (954) 332-2301




                                                      By: __________________________
                                                             Wesley E. Terry, Esq.
                                                             Florida Bar No. 14008
                                                             wes@wterrylaw.com




                                                                                                   1
